Case 13-50530-CSS   Doc 772-3   Filed 08/21/20   Page 1 of 17




Exhibit 112
                                       h-       ai
                                       ffl      n:-
                                       x     tt-g
                                       2-                 "~^
                                       fe ^1
                                               0
                                       w
                                                      |<!80
                                                c-
                                       0     mtj
                                                      laaiosj
                                       a.
                                       1U
                                       Q
                                               .•5
                                               a:
                                                      |(/liu —
Page 2 of 17
Filed 08/21/20
Doc 772-3




                                   <
Case 13-50530-CSS



                    Confidential       YUCAIPA888489
Page 3 of 17
Filed 08/21/20




                                        ®
                                        u
                                        c
                                        (8
                                        I             I
Doc 772-3




                                                      ?
                                        <y
                                                      I
                                        Q.
                                   I
                                   -0
                                        ^
                                        0
                                        c      ^
                                                      6
                                   &           '0
                                                      ?0
Case 13-50530-CSS




                                        co
                                   3    c      6
                                   69   UL     ,«-«
                                   w
                                   0           0      "0
                                        .»-»
                                   c    fl>
                                                      c
                                   w    0
                                               00     0
                                   3    s      0
                                   m    ^      0      <    0
                                               N
                    Confidential                               YUCAIPA888490
                       Case 13-50530-CSS       Doc 772-3   Filed 08/21/20           Page 4 of 17


Confidential




                                                              3

                                                                             C^)'

                                                                                    ^
                                                                             I
                                                                        "0
                                                                   .©
                                                               <




                                                                                         ^)
                                               i
                                               i
                                     0
                                    •s
                               .%




                                         ja>
                                          e
       YUCAIPA888491
      Case 13-50530-CSS   Doc 772-3   Filed 08/21/20   Page 5 of 17


0
0
a.
0)
«—^

S3




      H American Axle strike



       OEM production output



       Fuel pricing and surcharges



      B Mid-2008 US IBT contract renewal




~<



I
-0
>
03
co
co
j^.
co
ro
                   Case 13-50530-CSS   Doc 772-3   Filed 08/21/20          Page 6 of 17



Confidential




                                                                         !M&
                                                                  Zs-3




                                                                                 -s
                                                             ^s
                           ^




                                                           y?
   YUCAIPA888493
       Case 13-50530-CSS               Doc 772-3   Filed 08/21/20       Page 7 of 17


0
0
I,
Q.
(D
,-t.

St




       Maintenance                                                         Ended year $1 million above Plan as a result of
                                                                           normal variation and extraordinary effort to
                                                                           accrue all 2007 expenses.

       Cargo claims                                            (504)       Q4 damage rate increased slightly (analyzed in
                                                                           detail each quarter-end)

       Axis Subsidiary                                         (904)       Mexico joint venture year-end results below
                                                                           expectations and volume below plan


       Shipper Mix, Length of Haul, & Other                      309



       Variance                                             $ (2,598)




<
c
0
>
-0
>
co
co
co
^.
0
^
      Case 13-50530-CSS   Doc 772-3   Filed 08/21/20   Page 8 of 17


0
Q
I.
Q.
co
=3

ffl




      $ in thousands




      Volume                                  10                 (579)        (569)
      Insurance                             167                  152          319

      Fuel, net                               97                (625)         (528)
      Maintenance                         (1,112)               (784)       (1,896)
      Other, net                            (114)                177           63
               sssssss                                           ;SS!

        Variance                           $(952)             $(1,658)     $(2,610)


      Hauled Units

      Plan                               462,259             547,093     1,009,352

      Actual                             462,636             526,205      988,841
        Variance                            377               (20.888)     (20,511)



-<

p
>
n
>
00
03
03
^
<0
01
Page 9 of 17




                                   Q)
                                   .cf
                                   3C-
                                    y?
Filed 08/21/20




                                   •e
                                   .1
                                   co'
                                   "9
                                    5|
                                    .0
                                    ^
Doc 772-3




                                    s0
                                         >^
                                     ^
                                    ;s
                                    2
Case 13-50530-CSS




                                     1°
                                              YUCAIPA888496
                    Confidential
        Case 13-50530-CSS                          Doc 772-3    Filed 08/21/20      Page 10 of 17


0
0
Q-
(D
5
ffl




      Prior Year EBITDA                                            $51,273       $91,306     $97,888     $101,208      $117.703
      Volumei                                                        (8,619)       2,289       (2,754)      9,209         (4,648)
      Fuel                                                           2,158         1,254       (1,100)      1,349            565
      Maintenance                                                    6,137          979           795         302           (736)
      Cargo Claims                                                     (588)        (321)       (336)         (345)         (360)
      US I BT Wags Savings                                          16,294
      US IBT Health. Welfare & Pension Increases                     (3,639)      (3,558)      (3,921)      (4,516)       (4,822)
      Canadian Wage & Benefit Increases                              (3,576)      (3,909)      (2,680)      (2,120)       (2,279)
      Pricing                                                       18,890        13,100      13,368       14,347         14,444
      Insurance                                                      (1,110)      (1,466)        (728)      (2.9T?)       (1,788)
      Corporate and Terminal Overhead                                5,573        (1,532)      (1,424)      (1,412)       (1,457)
      Yucaipa Management Fee                                           (625)
      Equipment Leases Expired (Bought Out)                          3,225           207       1,240           193
      Non Bargaining Employees Benefit Inflation                     (1,431)      (1,494)      (1,5SO)      (1,630)       C1,702)
      Corporate HQ Annual Rent Savings                               1,875          (392)          23           22            23
      Corporate HQ Relocation Expenses                                 550'

      Operational Efficiencies Driven by Operating Management
      Realignment                                                    2,500
      Non Bargaining Employee Reduction-ln-Foree                     3,000
      Network Optimization Project                                     (500)        500
      Purchasing Initiative                                            420
      Late 2007 Reduction in Workforce                                1,195
      Private Company Savings                                         1,400         600
      Axis Subsidiary                                                  (517)        164          502          541           607
      Shipper Mix and Other                                          (2,598)        183        1,894        3,533          2,950
      Current Year EB1TDA                                          $91,306       S97.S89    $101,208     $117,703      $118,498
                   YoY Variance                                    $40,033        $6,583      $3,313      $16,495          $795
-<

0     Volume {Units Hauled) ^
>     PriorYear                                                   S.859,602    6.529,145    6,521,457    6,444,100    6,694,156
-0    Current Year                                                6,529,145    6,521,457    6,444,100    6,694,156    S.573,972
>
00
        Variance                                                   (330,457)      (7,688)     C?7,357)    250,056      (120,183)
00
00
j^
tp
•^1
                Case 13-50530-CSS       Doc 772-3      Filed 08/21/20     Page 11 of 17

0
0
-"h

0-
(D
f^-

&)




               • Volume gains due to continued PTS uncertainty
                   — Large competitor bankruptcy auction failed


               B Reduce fuel consumption
                     Lower drive speeds and focus on reducing idling


               B IBM contract renegotiation
                     Attempting to open contract early to obtain savings, likeiy via extension


               • MId-2008 US IBT contract renewal
                   — Wage rates are fixed but need to negotiate health and welfare contributions as well as work
                   rules


               B Management focus on cost reduction
                   — Exploring all options to reduce costs and size for current volumes
-<


g " New business development
^ — Focused on new business opportunities
00
co
00
-t^
0
0)
                Case 13-50530-CSS   Doc 772-3    Filed 08/21/20   Page 12 of 17



 Confidential




                         0



                                      >Q




                                                                  <
                                    0

                                           0
                                            5'
                                        ^




                                                                  6
                                                                   Cft
YUCAIPA888499
     Case 13-50530-CSS   Doc 772-3   Filed 08/21/20   Page 13 of 17

0
0
—h
a.
(D
5
Od




                                                       st ,.
       Permit Yucaipa (Sponsor) to purchase Allied 1'" lien Term Loans in the
       open market




       Provide Yucaipa the option to contribute purchased debt to Allied so long
       as contributed debt converted into preferred stock


                                                                      , nd
       Provide Yucaipa the option to seek similar amendment to 2"" lien credit
       agreement




-<

0
>
JJ
>
co
co
03
01                                                                                 11
0
0
      Case 13-50530-CSS     Doc 772-3   Filed 08/21/20   Page 14 of 17



0
0
as
0.
co
^—^

03




      a Amend definition of "Eligible Assignee" to include Yucaipa and its affiliates

      B Voluntary prepayment/pro rata provisions will not apply in the event Yucaipa
        contributes term loans to Allied (which term loans must be immediately cancelled)



      Restrictions and Limltationsi
      B Yucaipa must represent at the time of each trade that it has no material non-public
        information that has not been disclosed to the syndicate and would otherwise be
        material to a decision to trade the loans

      E At any time, Yucaipa and affiliates cannot hold more than 33% of the amount of the
        outstanding term loan

      B Yucaipa and affiliates not permitted to attend lender meetings without the consent of
        other lenders
c
0
>
I
co
co
g
0
      Case 13-50530-CSS       Doc 772-3    Filed 08/21/20     Page 15 of 17

0
0
—a,

Q.
<D
5
fl3




                                           April 2008
                                 M             w
                                      1        2        3    4     5

                          6      7    8        9        10   11    12

                      13         14   15       16       17   18    19

                      20        21    22       23       24   25    26

                      27         28   29       30




        Key Dates


        a Amendment Launch                                              April 8
-<
c        a Lender Consent Due                                           April 15
0
>
-a
>       s Amendment Close                                               April 16
co
03
00
yi                                                                                 13
0
ro
      Case 13-50530-CSS     Doc 772-3    Filed 08/21/20   Page 16 of 17


0
0
—h
Q-
(t>
5
SD




      For questions of a business nature:


      Goldman, Sachs & Co.
         8 Gabe Jacobson             (212-357-1512 / gabe.jacobson@gs.com)
         • Zeynep Yenel              (212-902-2348 / zeynep.yenei@gs.com)
         • Roopesh Shah              (212-855-7786 / roopesh.shah@gs.com)




      For questions of a legal nature:


                Arps, & FIom LLP
             Peter J. Neckles (212-735-2466 / peter.neckles@skadden.com)
-<
         8 Steven Messina (212-735-3509/smessina@skadden.com)
!
§
~u


CQ
co
01                                                                           14
0
OJ
                      Case 13-50530-CSS   Doc 772-3   Filed 08/21/20   Page 17 of 17



       Confidential
YUCAIPA888504
